991 A.2d 798 (2010)
In the Matter of Samuel GEN, a Member of the Bar of the District of Columbia Court of Appeals.
Nos. 05-BG-1046, 08-BG-30.
District of Columbia Court of Appeals.
April 1, 2010.
Before RUIZ and FISHER, Associate Judges; and BELSON, Senior Judge.

ORDER
PER CURIAM.
On consideration of the affidavit of Samuel Gen, wherein he consents to disbarment from the Bar of the District of Columbia pursuant to § 12 of Rule XI of the Rules Governing the Bar of the District of Columbia Court of Appeals, which affidavit has been filed with the Clerk of this Court, the report and recommendation of the Board on Professional Responsibility with respect thereto, it is this 1st day of April, 2010,
ORDERED that the said Samuel Gen is hereby disbarred by consent effective forthwith. The effective date of respondent's disbarment should run, for reinstatement purposes, from December 15, 2005, the date upon which respondent filed his affidavit in compliance with D.C. Bar Rule XI, § 14(g). It is
FURTHER ORDERED that Bar Counsel's petition for discipline based upon respondent's misdemeanor conviction in the Supreme Court of New York (BDN: 4-05), and respondent's reciprocal discipline matter imposed by the Supreme Court, Appellate Division, First Judicial Department, New York (BDN: 134-07), are hereby dismissed as moot, without prejudice to Bar Counsel's reinstating a reciprocal discipline proceeding if respondent seeks reinstatement to the District of Columbia Bar while his New York disbarment is still in effect.
The Clerk shall publish this order, but the affidavit shall not be publicly disclosed or otherwise made available except upon order of the Court or upon written consent of the respondent.
The Clerk shall cause a copy of this order to be transmitted to the Chairman of the Board on Professional Responsibility and to the respondent, thereby giving him notice of the provisions of Rule XI, §§ 14 and 16, which set forth certain rights and responsibilities of disbarred attorneys and the effect of failure to comply therewith.